DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            Claim 17 is objected to because of the following informalities:  
            In claim 17, “…the first housing is configured to receive configured to receive a plurality of second housings…” in lines 1 – 2 should be corrected to “…the first housing is .  Appropriate correction is required.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 1 – 2, 4, 6 – 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR et al (US 2018/0188072) in view of Knauer et al (US 2015/0325984) and further in view of Quan et al (US 2006/0193151).

             Re claim 1, Barnett, JR teaches of a device comprising: a body (#105, meter collar, Fig.1) including a first end configured to couple to an electric meter (#110, Fig.1) and a second end configured to couple to an electric meter panel (#120, Fig.1); a power  (the PLC adapter 115 may further include a wireless transceiver, Paragraph 0024) communicatively coupled to the power module (#125, #120, Fig.1); a wireless wide area network (WWAN) module (PLC adapter 115, Fig.1, #345, Fig.3, Paragraphs 0034 and 0044, WWAN, Paragraph 0057) communicatively coupled to the antenna (wireless communication, Paragraphs 0024 and 0034) and the power module (#125, #120, Fig.1); and a broadband over powerline (BPL) interface (#310, Fig.3, 802.11ac and WiMAX technologies are wireless broadband communications technologies, Paragraphs 0044 and 0057) communicatively coupled to the WWAN module (#345, Fig.3) and the power module (#125, #120, Fig.1). However, Barnett, JR does not specifically teach of a top portion coupled to the body, the top portion including: a second connector configured to engage the first connector; one or more printed circuit boards (PCBs) communicatively coupled to the power module.
            Knauer teaches of a top portion (#100, Fig.1 and Fig.8) coupled to the body (#900, Fig.1), the top portion including: a second connector configured to engage with the body (#406 – #410, Fig.8 and Abstract); one or more printed circuit boards (PCBs) (#604, PCB, Fig.8) communicatively coupled to the power module (#512, #514, Fig.5 and Paragraphs 0022 and 0025).

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a top portion coupled to the body for maintaining compliance to interconnection requirements and provide for environmental sealing, attachment of a cover to prevent exposure to live parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more printed circuit boards communicatively coupled to the power module for providing an electrical connection between components for data transmission with reduced noise. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second connector configured to engage the first connector to efficiently connect the body with top portion.

            Re claim 2, Barnett, JR teaches of further comprising: one or more processors; and memory storing computer-executable instructions (Paragraphs 0016 – 0017), that when executed by the one or more processors, perform operations comprising: receiving, via the WWAN module, first data from a first remote device (#150, Fig.1) (Paragraph 0026); sending, via the BPL interface (Paragraph 0036 and Fig.3), the first data over the electrical wiring to a second remote device (#145, Paragraph 0025); receiving, at the BPL interface and from the second remote device, second data (Paragraph 0025); and sending, via the WWAN module, the second data (#145, Paragraph 0025) to the first remote device (#150, Paragraph 0025).

            Re claim 4, Barnett, JR teaches of wherein the device communicatively couples to a network service provider to provide broadband service to the premises (network service provider, Paragraph 0023 and Fig.1).

            Re claim 6, Barnett, JR, Knauer and Quan teach all the limitations of claim 1 as well as Barnett, JR teaches of wherein the first connector and the second connector (connectors as taught by Quan) couple for supplying power to the one or more PCBs, the antenna, the WWAN module, and the BPL interface (Abstract).

            Re claim 7, Barnett, JR, Knauer and Quan teach all the limitations of claim 1 as well as Quan teaches of wherein: the first connector comprises one or more first prongs or one or more first slots; and the second connector comprises one or more second prongs that engage with the one or more first slots or one or more second slots that engage with the one or more first prongs (#314, #350, Fig.3B and Paragraph 0051).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second connector that comprises second prongs to engage with first slots or second slots of the first connector to efficiently connect the body with top portion.

             Re claim 16, Barnett, JR teaches of an apparatus comprising: a first housing (#105, meter collar, Fig.1) configured to couple to an electric meter at a premises (#110, Fig.1), the first housing including: one or more first computing components, and a first 
            Knauer teaches of a second housing (#100, Fig.1 and Fig.8) coupled to a first housing (#900, Fig.1), the second housing including: one or more second computing components (#604, PCB, Fig.8), a second connector engaged (#406 – #410, Fig.8 and Abstract) with the first housing (Abstract), wherein an engagement between the first housing and the second housing communicatively couples the one or more first computing components (power module on meter collar, power received by #508, #506, Fig.5) and the one or more second computing components (#604, PCB, Fig.8); and a cover disposed over the one or more second computing components (#606, Fig.6).
            Quan teaches of a second connector configured to engage the first connector (#314, #350, Fig.3B and Paragraph 0051).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second housing coupled to the first housing for maintaining compliance to interconnection requirements and provide for environmental sealing, attachment of a cover to prevent exposure to live parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more second computing components communicatively coupled to the first computing components for providing efficient 

            Re claim 20, Barnett, JR teaches of further comprising: one or more processors; and memory storing computer-executable instructions, that when executed by the one or more processors, perform operations comprising: receiving first data from a first remote device; sending the first data over electrical wiring of the premises to a second remote device; receiving, from the second remote device, second data; and sending the second data to the first remote device (see claim 2).

             Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR, Knauer and Quan in view of Khalid et al (US 2021/0227396).

            Re claim 3, Barnett, JR, Knauer and Quan teach all the limitations of claim 1 except of wherein: the antenna comprises a first antenna, a second antenna, and a third antenna; and the first antenna, the second antenna, and the third antenna are oriented upward relative to a base of the top portion.
             Khalid teaches of a housing (#513, Figures 5 – 6 and 8A) including: a first antenna (antenna array, #521, Fig.5), a second antenna (antenna array, #521, Fig.5) and a third antenna (antenna array, #521, Fig.5); and the first antenna, the second antenna, and the 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antenna be an antenna array of a first, second and third antennas to achieve higher gain and to give path diversity which increases communication reliability and have the antennas oriented upward relative to a base of the top portion for minimizing intervening interfering structures and RF signal attenuation.

             Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR, Knauer and Quan in view of Bell (US 2019/0319336).

            Re claim 8, Barnett, JR, Knauer and Quan teach all the limitations of claim 1 as well as wherein the second connector on top of the one or more PCBs (Fig.8). However, Barnett, JR, Knauer and Quan do not specifically teach the second connector is interposed between the one or more PCBs and the antenna.
           Bell teaches of a body (#104, Fig.2) and a top portion coupled to the body (#120, #160, Fig.2), the top portion including an antenna (#160, Fig.2).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second connector interposed between the one or more PCBs and the antenna that is placed above the top portion for improved antenna gain.

s 5 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR, Knauer and Quan in view of Herzig et al (US 2019/0159353).

            Re claim 5, Barnett, JR, Knauer and Quan teach all the limitations of claim 1 except of wherein the top portion is removably coupled to the body by disengaging the first connector and the second connector. Knauer teaches of wherein the top portion is removably coupled to the body (removing the front casing cover, Paragraphs 0023 and 0025). Quan further teaches of engaging and disengaging the first connector and the second connector (#314, #350, Fig.3B and Paragraph 0051).
            Herzig teaches of a top portion is removably coupled to the body (Paragraph 0056).
            Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top portion be removably coupled to the body as taught by Herzig by disengaging the first connector and the second connector as taught by Quan to achieve the predictable result of providing flexibility and improved maintenance on replacing the top portion that is coupled on the meter collar.

            Re claim 17, Barnett, JR, Knauer and Quan teach all the limitations of claim 16 except of wherein the first housing is configured to receive configured to receive a plurality of second housings, the second housing comprising one of the plurality of second housings.

           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of second housings to allow easy installation.

            Re claim 18, Barnett, JR, Knauer, Quan and Herzig teach all the limitations of claim 16 as well as Herzig teaches of wherein the second housing is selected among the plurality of second housings based at least in part on one or more characteristics associated with the premises (inadequate performance or home network protocol obsolescence, Paragraph 0056).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second housing selected among the plurality of second housings for improved communication performance.

             Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR, Knauer and Quan in view of Khalid and further in view of Zhong et al (US 2020/0153493).

            Re claim 19, Barnett, JR, Knauer and Quan teach all the limitations of claim 16 as well as Barnett, JR teaches of wherein: the one or more first computing components comprise a power module (power module that receives power from an outlet, Paragraph 
             Khalid teaches of a housing (#513, Figures 5 – 6 and 8A) including: a first antenna (antenna array, #521, Fig.5) and a second antenna (antenna array, #521, Fig.5). 
              Zhong teaches of a first antenna and second antenna including dual-polarized sub-arrays having predetermined phases and amplitudes (Paragraph 0038).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more second computing components comprise a PCB for its low cost and reliability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antenna be an antenna array to achieve higher gain and to give path diversity which increases communication reliability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antenna array be a dual-polarized array for its high performance.

             Claims 9 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR in view of Knauer and further in view of Khalid.

Re claim 9, Barnett, JR teaches of an electronic device comprising: a first housing (#105, meter collar, Fig.1) including a power module (the meter collar included a power module that receives power from an outlet, socket, Paragraphs 0005 and 0028, #125, #120, Fig.1); an antenna (the PLC adapter 115 may further include a wireless transceiver, Paragraph 0024) communicatively coupled to the power module (#125, #120, Fig.1); a modem module communicatively coupled to the power module and the antenna (the PLC adapter 115 may further include a wireless transceiver, Paragraph 0024); and an interface communicatively coupled to the power module, the antenna and the modem module (#310, Fig.3, powerline interface, Paragraphs 0044 and 0057). However, Barnett, JR does not specifically teach of a first housing including a power module; and a second housing coupled to the first housing. Barnett, JR does not specifically teach of the antenna being a first antenna communicatively coupled to the power module, the first antenna oriented in a first direction; a second antenna communicatively coupled to the power module, second first antenna oriented in a second direction that is different than the first direction. Barnett, JR teach does not teach of at least one printed circuit board (PCB) communicatively coupled to the power module, the first antenna, and the second antenna. 
            Knauer teaches of a first housing including a power module (meter collar, #900, Fig.9); and a second housing (#100, Fig.9) coupled to the first housing (meter collar, #900, Fig.9), the second housing including at least one printed circuit board (PCB) (#604, PCB, Fig.8 and Paragraph 0023) communicatively coupled to the power module (receiving power#512, #514, Fig.5 and Paragraphs 0022 and 0025) and an antenna (wireless communication, Paragraph 0023).

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first housing coupled to a second housing for maintaining compliance to interconnection requirements and provide for environmental sealing, attachment of a cover to prevent exposure to live parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more printed circuit boards communicatively coupled to the power module for providing an electrical connection between components for a data transmission with reduced noise. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antenna be an antenna array to achieve higher gain and to give path diversity which increases communication reliability.

             Re claim 13, Barnett, JR teaches of wherein: the modem module comprises a dynamic share spectrum (DSS) module or a wireless wide area network (WWAN) module (PLC adapter 115, Fig.1, #345, Fig.3, Paragraphs 0034 and 0044, WWAN, Paragraph 

             Re claim 14, Barnett, JR teaches of wherein: the first housing is configured to attach to a demarcation point at a premises in which power is supplied to the premises (#120, Fig.1); and the electronic device is configured to supply broadband internet to the premises using electrical wiring of the premises (Paragraphs 0055 – 0057).

            Re claim 15, Barnett, JR teaches of further comprising: one or more processors; and memory storing computer-executable instructions (Paragraphs 0016 – 0017), that when executed by the one or more processors (Fig.5), perform operations comprising: receiving, at the modem module, first data from a first remote device (#150, Fig.1) (Paragraph 0026); sending, via the interface (Paragraph 0036 and Fig.3), the first data over the electrical wiring to a second remote device (#145, Paragraph 0025); receiving, from the second remote device, second data (Paragraph 0025); and sending, via the modem module, the second data (#145, Paragraph 0025) to the first remote device (#150, Paragraph 0025).

             Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR, Knauer and Khalid in view of Herzig.

Re claim 10, Barnett, JR, Knauer and Khalid teach all the limitations of claim 9 except of wherein the second housing is removably coupled to the first housing for interchanging the second housing with a third housing.
            Herzig teaches of a second housing (#59, Fig.4) removably coupled to a first housing (#61, Fig.4) for interchanging the second housing with a third housing (Paragraphs 0052, 0056 and 0109).
            Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second housing removably coupled to a first housing for interchanging the second housing with a third housing for improved communication system upgrades.

             Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett, JR, Knauer and Khalid in view of Quan.
             Re claim 11, Barnett, JR, Knauer and Khalid teach all the limitations of claim 9 as well as Knauer teaches of a first housing (#100, Fig.1 and Fig.8) coupled to a second housing (#900, Fig.1), the second housing including: a second connector configured to engage with the body (#406 – #410, Fig.8 and Abstract), wherein: the first housing and the second housing are coupled together (Abstract, a first set of electrical terminals on a rear surface of the pocket junction box for interfacing with wire leads inside the meter collar).
            Quan teaches of a second connector configured to engage a first connector (#314, #350, Fig.3B and Paragraph 0051).


             Re claim 12, Barnett, JR, Knauer, Khalid and Quan teach all the limitations of claim 11 as well as Barnett, JR teach of wherein the first connector and the second connector (connectors as taught by Quan to connect the first and second housing of Knauer) communicatively couple the power module with the first antenna, the second antenna, the at least one PCB, the modem module, and the interface (the power from #125 powers the meter collar, Figures 1 – 2).

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633